Case 2:19-cv-00538-JCC Document 100-12 Filed 04/01/21 Page 1 of 3




       Exhibit 12
         Case 2:19-cv-00538-JCC Document 100-12 Filed 04/01/21 Page 2 of 3



                                                                               recev/

                                                                                   OCT 1 1
 1
                                                                             PETERSON RUSSELL KELLV PLLC
 2

 3

 4

 3

 6

 7
                       IN THE KING COURT OF THE STATE OF WASHINGTON
 8                              IN AND FOR THE COUNTY OF KING
 9   Karen D. Smith,
                                                             Case No. 15-2-17623-4
10                  Plaintiff,
                                                             PLAINTIFF’S MOTION TO
11          V.                                               DISMISS WITHOUT PREJUDICE
12   MTC Financial, Inc. dba Trustee Corps, a
     Washington Corporation; Shellpoint Mortgage
13   Srvicing; Bank of New York Mellon f/k/a Bank
     of New York as Trustee for the Benefit of the
14   Certificateholders of the CWABS, Inc. Asset-
     Backed Certificates, Series 2007-SDI,
15
                    Defendants).
16

17          The Plaintiff, Karen D. Smith, pro se, respectfully moves the court for an order dismissing
18
     this action vwthout prejudice pursuant to CR 41(a)(1)(B).
19
                                            I.      ARGUMENT
20
             CR 41(a)(1) (B), states, “Any action shall be dismissed by the court: By Plaintiff before
21
     resting. Upon motion of the Plaintiff at any time before Plaintiff rests at the conclusion of
22

23   Plaintiffs opening case.” When a motion for voluntary nonsuit is filed and called to the attention

24   of the trial court, the motion must be graited as a matter of right. Greenlaw v. Renn, 64 Wn.App.

25   499, 503, 824 P.2d 1263 (1992).
26

27
      PLAINTIFF’S MOTION TO DISMISS WITHOUT
      PREJUDICE -1
         Case 2:19-cv-00538-JCC Document 100-12 Filed 04/01/21 Page 3 of 3




            Therefore this court should gran the Plaintiffs Motion to Dismiss Without Prejudice
 1

2    pursuant to CR 41(a)(l)(l)(B), and without an award of attorney’s fees or costs to either party.

3    For these reasons, the Plaintiff respectfully requests that this matter be dismissed without

4    prejudice and without an award of attorney’s fees and costs.
5    DATED this October 8, 2016.
6

7

8
                                            PROOF OF SERVICE
9

10          I, Karen D. Smith, declare under penalty o f perjury as follows:

11          I am over the age of eighteen years, a citizen of United States, not a party herein, and am

12   competent to testify to the facts set forth in this Motion to Dismiss, Note for Flearing and
13   Proposed Order
14
            That on October 8,2016,1 caused a copy o f the foregoing document to be served via
15
     facsimile and United States First Class Mail postage paid to:
16
            Donald G. Grant
17
            Washougal Town Square Ste 245
18          1700 Main Street
            Washougal, WA 98671
19
            Michael S. DeLeo
20          Peterson Russell Kally, PLLC
            1850 Skyline Tower
21          10900 NE Fourth Street
22          Bellevue, WA 98004-8341

23        i CERTIFY UNDER PENALTY OF PERJURY UNDER TFIE LAWS OF THE STATE
     OF WASHINGTON THAT THE FOREGOING STATEMENT IS BOTH TRUE AND
24   CORRECT.
25           Executed this October 8,2016 at Seattle, Washi
26

27
      PLAINTIFF’S MOTION TO DISMISS WITHOUT
      PREJUDICE- 2
